Under a bill for foreclosure of a mortgage to it as trustee, and securing an issue of bonds, plaintiff filed petition for appointment of receiver. From the order of appointment, defendant Elias Wolf, mortgagor, has appealed. The mortgage was given May 19, 1925, and before the effective date of *Page 210 
Act No. 228, Pub. Acts 1925 (3 Comp. Laws 1929, §§ 13498, 13499), authorizing assignment of rents and profits of property mortgaged to trustee as further security. The mortgage contains such assignment. In 1930, when the debt secured had been paid in part, an agreement was made between the parties extending time of payment and increasing amount of indebtedness secured. The agreement is quite complete, and while it does not repeat all the provisions of the mortgage, it does adopt and incorporate them by reference. The assignment may be in a writing at or after the execution of the mortgage. SecurityTrust Co. v. Sloman, 252 Mich. 266. If this provision with respect to rents and profits is valid, a receiver may be appointed. Guaranty Trust Co. v. Feldman, 247 Mich. 524.
We are in accord with the following opinion of the trial judge, finding a proper assignment and ordering appointment of receiver:
"I think that a fair reading of the documents, and particularly of the agreement of 1930, leads to the conclusion that under that agreement, based as it is upon an increase of the mortgage indebtedness, the parties contemplated that all possible security should be given. It appears to be a reasonable conclusion that they contemplated that all of the terms and provisions of the mortgage of 1925, including the assignment of rents as further security, were to be effective from and after 1930. This being the case, the situation is the same as though the latter agreement had in terms contained a new assignment of rents by way of security. Therefore, * * * there is reason for the appointment of a receiver."
Affirmed, with costs.
McDONALD, C.J., and POTTER, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred. SHARPE, J., did not sit. *Page 211